Citation Nr: 0606097	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from September 1969 to July 1971.  
This claim comes before the Board of Veterans Appeals (Board) 
on appeal from a rating decision prepared in June 2001 and 
issued in July 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  That 
rating decision, in pertinent part, denied a claim of 
entitlement to SMC based on the need for regular aid and 
attendance or being housebound.  The veteran timely disagreed 
with that determination in April 2002.  After the RO issued a 
statement of the case (SOC) in March 2003, a statement 
received in April 2003 was accepted as the veteran's timely 
substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of the appeal for SMC, by a statement 
received in March 2002, the veteran submitted claims for 
service connection and requests to reopen claims for service 
connection for approximately 20 disorders, as well as a claim 
for an increased initial evaluation for service-connected 
PTSD.  The RO issued a March 2003 letter to the veteran 
setting forth the application of VA's duties to the veteran 
in development of those claims.  Four of these claims were 
addressed in a rating decision issued in May 2004.  The 
claims files before the Board do not disclose that 
adjudication has been conducted as to the rest of the claims 
for service connection or requests to reopen service 
connection set forth in the March 2003 letter.  The claims 
files do not reflect that the veteran has withdrawn those 
claims, or that the claims have otherwise been resolved.

Entitlement to aid and attendance depends on the extent of 
service-connected disability.  Therefore, each of the pending 
claims for service connection and the claim for an increased 
evaluation for service-connected PTSD are intertwined with 
the claim for aid and attendance on appeal.  Issues 
"inextricably intertwined" with an issue certified for appeal 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board 
cannot complete review of the claim for aid and attendance 
until the claims files reflect resolution of the intertwined 
claims.  

In this regard, the Board notes that the RO apparently 
accepted a 1989 statement from the veteran as the claim for 
aid and attendance.  If that is not the date of the statement 
accepted as the claim for aid and attendance, the RO should 
clarify the matter.  If the veteran's aid and attendance 
claim does date to 1989, more than 15 years ago, the AMC/RO 
should make every effort to resolve all necessary intertwined 
issues as soon as possible so that the claim can be concluded 
as soon as possible.  

Since the last VA examination was conducted in June 2003, 
more than two and a half years ago, the RO should also take 
this opportunity to provide the veteran a current 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the issues 
listed as pending adjudication in a March 
20, 2003 letter to the veteran, with the 
exception of claims addressed in a May 
2004 rating decision (service connection 
for chronic low back pain, osteoporosis, 
chronic obstructive pulmonary disorder, 
and an elevated PSA).  

2.  The RO should develop and adjudicate 
any and all claims raised in the 
veteran's March 2002 statement which have 
not yet been adjudicated.  

3.  Schedule the veteran for a VA aid and 
attendance examination.  

4.  After the above actions have been 
completed, the AMC/RO must then re-
adjudicate the appellant's claim for SMC 
based on the need for regular aid and 
attendance.  If this determination 
remains unfavorable to the appellant, in 
any way, he and his representative must 
be furnished with a supplemental 
statement of the case.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


